Citation Nr: 0915501	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-36 834 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1975.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran appeared before the undersigned Veterans Law 
Judge in February 2009 and delivered sworn testimony via 
video conference hearing in Wichita, Kansas.  Evidence 
pertinent to the matters on appeal was received 
contemporaneously with the Veteran's February 2009 Board 
hearing.  The Veteran has waived initial RO consideration of 
this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Correspondence from the Social Security Administration (SSA) 
reveals that the Veteran is in receipt of SSA disability 
benefits, effective September 2003.  VA has a duty to obtain 
SSA records when they may be relevant.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, an 
attempt should be made to obtain these records.

The Veteran essentially asserts that his hypertension is 
caused or aggravated by his service-connected diabetes 
mellitus.  VA records associated with the claims file reflect 
treatment for both hypertension and diabetes mellitus.  On VA 
examination in November 2006, it was noted that the Veteran 
had had hypertension since 1986 and diabetes since 1994.  
Following clinical examination, it was opined that there was 
no cardiovascular disease related to diabetes.  However, no 
opinion was provided as to whether it is at least as likely 
as not that the service-connected diabetes mellitus 
chronically aggravated the hypertension.  Also, hypertension 
was listed as a risk factor for the Veteran's erectile 
dysfunction.

Based on the nature of the Veteran's claims, the Board finds 
that additional VA examination and clinical opinions as to 
the medical matters presented by this appeal would be useful 
prior to appellate consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's records regarding 
any award of SSA disability benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable), 
and the medical records upon which the 
decision(s) were based.

2.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has hypertension 
that is related to service-connected 
diabetes mellitus.  Following examination 
of the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has 
hypertension that is proximately due to, 
or aggravated by, service-connected 
diabetes mellitus, or is otherwise 
related to service.

If it is determined that the Veteran's 
hypertension is caused or aggravated by 
service-connected diabetes mellitus, the 
examiner is asked to state whether the 
Veteran's erectile dysfunction is 
etiologically related to, or aggravated 
by, his hypertension.

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for hypertension, to include 
as secondary to service-connected 
diabetes mellitus, and entitlement to 
service connection for erectile 
dysfunction, to include as secondary to 
service-connected diabetes mellitus.  If 
either of the benefits sought are not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

